@




                                            IN T> IJNIT:D STATtSbISTRICT COURT
                                           FQR TIR W XSTEXN DISIA CT 0* W XGJNI:
        TN Tfœ MATXER OfTIR :
                            SVARCJIOF
        INFORM ATION ASSOCIW ED W ITH 1112
        FOLLOWIO FACJBOOK mC.USER ID:
                                                                              '          .-n s t &. y.xex1
                                                                                         ..

            10000t$t1j7)7!1                                                       crseNo.l'
                                                                                          :
                                                                                          Ibhllt10 .                     -


            10* 20002205956                                                            Fil
                                                                                         ed Under seal
        TRATJSSTOV D AT PREM ISZS
        '

        'CQNTAULLED BY FACEBQO: m C.
    .          ....                   ..   .       g. .       ,   . . .



                                                              AFFIDAW T IN SU/PORT 0#'
                                           AN APPLICATION FOR A SEARCH W ARRANT

                      1,JèhtiE M tphailJr,being fràtdùly sworh,hetéby depösèat)d àtéteasfdllowst
                                                                      î
                                                   x
                                           M RODUCTION ANb AGENT BACKGROO                                            '
                          Imake tàisaffidavitin éuppottöféilappliùàtiöh fötà seafch.wattantforinfofmation
    (              %eabove-captioned Facebook tnq,qècount(hereihahertlx d
    vssociatedwltht.              .                                     tjubjectAccounf')
                                                                          .




    thati:störed àtpremise!owrzd,maihiizzd,conlblled,ör'opetatùd by Fàtebttok Int.,âàocial
                              .
'                                                                                                            '
                                                                                              ,,

    rptworkingtö-panyh:adquartered ià M eulo Patk,Californîa.Theinfo% atiôhtobesee ched is
               -                               .                                                                             à
                                                                                   .

    dùscribçd ih thefôllpwitlg patavaphsarid in AttachmentA..Tl)1:afûdavit1smAdein suppoh of
                      ,
                       l
    éiiàpplidatiôàforàseàrch warrH ttthderRule41èftheFederélRulùsbfCrimihélProcedœe,18

    U'
     J'
      S.C@#'j2703(a),2703,
                         (b)(1)(A),and2703(c)(1)(A)toreqqir:Facvbltcik112.todisdös:tothe
    gtwernmvntrecnrd, *4 othçrSnformytion in it7 possçsyionjpçruinipg tp'tlw subscdberor
                                                          .                                        .




    custpmerpperatingthewyb àitesi
                                           1

                          1Mm aFed#télBumauoYlnvvstigations(FBIITask'FomeUfhcer(TF())asjignedtothe
    C:htràlVirgihiâSafeStreetzViolentCfimegTa:k Force.Ihavz been mssighèd t:tlli:tadk forcè
    sincçJaquqry1016 duriagwlt
                             jçh;tlmçthavework4doa14diferçptfederalcgsçy.thgvçbçen q
                             .                                    .                                              .




                                                                                                                                 tft
                                                                                                                                  '?fb<'vf3
                                                                                                                                      .


        Case 7:18-mj-00040-RSB Document 11 Filed 11/05/18 Page 1 of 21 Pageid#: 70
.       RoanukeCötlhty Politk'
                             Oflke för23 yearsand âssigned to theCriminalInvegtigationsDivision
                                                     L
        fnr 17 yçars.gqripg'tbis Simç Ihave been to over20 tm ining classes and sùhools op gangs,
                                         .

                                                         '
                                             '                   ''-
    hatèdtics,tr.l                                     htogàtièùtèchnkùùs..Ihavebèet
                 -inalhwestigations,M dinteNièw aédihter                           laséigned
        asdw primmy invçstigatoron homiéides,rapes,robberies,= d plherviolentçximçs.sinc:20ù0.
                                                                           .                       .




                  Thé facts in :
                               th'
                                 i'
                                  s e davit cofne âdm my p4rdohâl obsértàtioàs,my tràining and
                         fbnm sion pbtalneL âom ottwr1aw qnlbrqemçntsfv cesx d wimeâses.n is
        çxperiqqqç,K 4 lrt  .                    .                                                     .




        àTfidavi
              'tijidteédedtèkhöw m/elythattheréisjttffcieàtpfobâblùcauselbt:thetèqpçstkdwm qnt
          ddbeshotsetfortha11ofmyknowledgùaboutthlsmatter.
        an'         .




                                BACKGROUND INFDAMATION:ROLLW '30sCAIPj
             4. n erequotedwàrraxtisshtlghtin cnlmzctibriwith yttitweztigatibàbytheFRIintötwö

        thllrdefàand éh :ttèmytèd HdbbsActrobbvl committèd èvdythepM tnin:tnöhtltsby suâpddg
        who grç bçlieved tp bç memhers of thç pm l
                                                 jgted ssm çt gqlw'ISROVL1&' 3.
                                                                              94 QRJGINAE                  ,




        HARI,
            EM CRJPSk''also khoe agthe ''DZ Gattk''(hereihaAerROLLIN?30g)k '
                                                                           l'h:Ctibsstred

        gapg i;q will-ppolmentçdnadcma
        '               .            .lviolçntytreetgapg. Tlw '
                                                              Cripsgw dixidçdintp subbgmups,
        khbwn àsç'sets,''wl
                          k
                            kich at4 ekpe
                                '      ''*
                                           ctyd to assisfohe atmthet atïd ùolléboréte With o!nè u other(ié
                                    :'                                     .
         .          .               d                                  .
        criminàlAçtlvitles.l'
         .                  he ROLLIN'30s Cfipsisà setwithin thelargçrCrip.j'ggng which operates
                                                                                   .




        nafiohwide..
                   congultationsw'
                                 ith multiplegang investlgatnrsaswellasIntemzt.resqarzh intoth:
    '
        Rbllitl'!0'sCrip sethqsbççn'
                                   coppleted'in àn ùffùttto mjderéto d kxlg.idçpyiûerslmiqgçtptke
                                                                                   .




        Rölli:'30'd;TheRpllih'30'sCrip setappearsto 11x#:4tigihatùd ih south Lès.Ahgeles.They.wzre

        élsnhmwnAstheHarlem'oodfatherà;evehthougjtheywvreoriginallyaWzltCoagtxgéhgjth4y
        olnim âlwritageharkipgbqçk loHgrlçm,NY.DçnkçrPgrk apd 39thStm#twem r
                                                                           ottwrgubgoups
                                                                               .




        withi: thenfiginal'
                          Ro11in'70% Crip set.




                                                             2
                                                                                                           l       )j

                                                                                                           thi.
                                                                                                              ).
                                                                                                               $'
                                                                                                                ?
                                                                                                       k'      ,

                                                                                                           b
         Case 7:18-mj-00040-RSB Document 11 Filed 11/05/18 Page 2 of 21 Pageid#: 71
           '
           The exlstençe ant Nl vqu'
                                   e oftlw Crips iswçlldpcumezged by.1aw ehfofzerhent
                                                                      r

qtencies,'ahd'
             th:orénnizétion
                           r4
                             M tibnàllyhaàbuknthesubjed ofnltlltipleprospcutionsforfederal
                                                                  ,


rackdeeri'
         ng violations involvi'
                              ng tfpgs and vi4lçnce,Thek m çmbçrj are b'
                                                                       çlkvqd jp have    .




ctlmmtgçl,s
          qndçpnlitmçlpcomm,it,vivlhtioqsoffederaltrimihàl,jtatute'
                                                                  silzltldihgtthefàllôwihg'
                                                                                          t
                               d'Stales Ctjd
            à. Titlë :8j'Uljitee           ,q Svctlon 1,
                                                 .     962 '
                                                           tRatketçqrltduqnqed K dtCorm pj
                                                                              .           .




               UrgppizqtkQm A/);
            b. Title 1,8'
                        ,'United State'
                                      s C.
                                         ö.
                                          dç,tSectioh '1959 (Y.idlent'Cri>es itj Aid,of
                )
               l
               '
               Rsqketçlçripgl;
                                                                  '

               T'itle:
                     1t'
                       ,Uhitedbtét:sCodk;Sediöà 922(g)(1)(Pbssèssiop öf à1lriteà- by a
                                                     ,




               Convicted'Felou);
            d. '
               Titl:18,UhitùdStétéà.Cèd:,jedibh.92444)(Us:bfFirzntm '
                                                                    ih.Fllrtbetérid:(jf.à
               crimehfvihtqnce);
            û. Titl: 21,Uhit4dStétésCbde;Sdçtiç
                       .                      ms.
                                                841and$46.(CöhgpkécytöDsàttilmtqànd
                        thlnteqtlpDisi bute.opnkollçd:sùbsflqnces);
               Pçssep Wir               .                .
                                                              .
                                                             ..   .       .

                                                                                  )
            fk Titl:18,'
                       Uà1tùdStattsCödù,Sùdibn1029(Fràtzdéhdrzlétedaùuvityihcojmùction'
               withaccessdevicç&l;and
            g. 'ritle14,UhitedXtalùCède,S:ctiön 1951(Ilïtetfeehtzwith Càm'merdybythrTàts
               otv.
                  itjlehcé),
                           ,

'

      6.
      .    AsqJesulyç)fmyx kn
                            àk
                              l'nm' g.. ,> d expe
                                            ..
                                               *-.
                                                   fiencè,Ihév:thèfollbwihg
                                                                          -.
                                                                            ktïöwledée
                                                                                    -
                                                                                       dèàcènh'ing
                                                                                                ..
                                   tv
vièléntstt:èt.
             géhgsgùnerélly:
           a. W henàn:hghing11i$tbry:ofvi'olehceilwolvln
                                                       'grijanysèparatemembetsoftheààm:
                               .                                                              %


     gaqg exktw :
                kI.gJwtm commpn fprttle'
                                       vi6.lehtmembkztat'theceptril,
                                                                   core.
                                                                       ofthegang4o
     éssbdatewitheathothzr#t
                           utidttyplantögdheraggpssly:'
                                                      acts.and/bracssofvtolvhtrztaliatitm


                                                     3                                               9
                                                                                                     /'77/- #e
    Case 7:18-mj-00040-RSB Document 11 Filed 11/05/18 Page 3 of 21 Pageid#: 72
                                                                                                  V
                                                                                                  /
                                                                                                   W
 to'
   bepep ekatedby àfew m em berspfthisviplentcenkalcadte,I.
                                                          have alsolenm edthatgang
 memberswhousethek own flrearmsinviolentcrim eactivitiesretainaccesstothosefrenrms
 forprotection âom mtiliqtion and/orfrequently passthoseftren= s$o felloW gang members
 forsafekeeping,itlötdertopteventtlw weapohsfrom beingseizedby1aw en'
                                                                    lbrtem entol cers

 pursuanttn asev ch oftheirresidences,vehicles,brpersonj.

       b. V ostmembçrs of skeçtgangs are known by strçetnames.or monikers to their
                          :
 fellow gangm em bers?àndtheyfrequentlywritetheirnnme:orm onikers4ftheirassotiatèson

 walls,furniturejmiicéllaneous items,And/orpqpers,bpth within ilxirmsldençes or thelr
                                                                       m




 vehicles. Additionally,they alsoutilizethes'
                                            em ohikyrsahd vM ationsbfthùirgang nam :to

 idçntify themselvespn varipusCocialmediaputlets.Givvnytheprevalence pftechnology and
 sociâlmedia in ccntemporary society,gang members,'
                                                  includihg melitbztgèftheRollin'30s,
                                                                                    '

 areknown tp routinelym esocialm edia'aspàrtoftlleirlargergangactivities.

       c. M ostgM g rhetnberskeep photographsand photngrâph album i,àöme ofwhich is
 ykblkghedohsodalmediq dèpicting:(1)fellow gahgmembdrswhoqreposinggndgiving
 hand gang signsthatindicat: gang identity èraffiliâtion;(2)gang members(jtassociates
   .
                                                        $



 posingwithweqpoas,particularlyfirenrmsthatam ohqnusedforcrimihalaçtivities;(3)gang
 mùmbersotassodatespbsingbesidévehiclesthatar:occasionàllyusedduringthecom mirsion

 ifcrimzs;and(4)ganginembersorasgdciatvsposingatlpqafionst
                                                         .hatareknowhtobespecilk
 gapg hangouts.

  7. Asaresult:fmy ksining ahd experience,Ihaveth;following khowl:dgeconce-ing
 theROLEIN':
           30s)   j
                      '



        a.'
          n eRoM oke-basedROLLW ?30sCfipâisacriminalskeet'
                                                         éAngwiih alllstoryof
 violenceopemting inRoanoke,VA locatqd wlthin theW estem DistrlctofVirginiA;


                                         4                                          f
                                                                                    /z
                                                                                    t
                                                                                    p
                                                                                    k /zs
                                                                                        vv
Case 7:18-mj-00040-RSB Document 11 Filed 11/05/18 Page 4 of 21 Pageid#: 73
               b. Iùdupzfldvhthw bàtikàtibltdbv 1aW ire tùbhfenthéver:v:aled ROLLIN'3QjCfibg
     memb'etsh)qvem mmim dg*
                           p
                           .
                             ecifk yipklgçrimejiat.
                                                  ludingsrmedrohb.ery,Chrlptin.g.q,assqult#,
                                                  z.

     gndhomkides,which'
                      Act:wqreqohdudvjfinfutthécgnçeofl
                                                      ttlkgvg bntemrisy;
                                                           .                                         ;

                            tpxihbirvidlbntcrim
               c. Iitàddiuön'            .    ; irhnlàdikity,'
                                                             tIDA UEL.
                                                                     IN '!.
                                                                          t:'C'Zm hgyegçnçmted
     iàkörftq+ö.x dnig trà'ffkktng o d bthyz tliminaj'
                                                     adlvitivà,ih ,
                                                      .           ftttthët- ce of'
                                                                                 t'h6 gàhg
     çnterptise;
               d. '
                  Thù'
                     ROIIIN'3UàCtipàcom'
                                       m only,
                                             tttilik:t
                                                     avaiidyöfll
                                                               'ni'
                                                                  f#ihkrmekj,mannets,
     and idçntidvn,inutuding '
                             iigo g yigtfitlapd gvstum, v d'tqtmos thvt.4 #pçéldq to th:
                                                               . .




     ôtga'nlynt
              tioh. ROLEIN'30s'
                              Cripkl
                                   tzzltiîhyl'
                                             sèftyh.
                                                   '
                                                   id,bhtify'
                                                            thùtflsélkès'b# ttjiàé èà: hând to
     f'
      orm .
          q't!Ck''thisisbélievedto,how ttwyqp m çiber:pfaC'
                  ,          .               -            rl>,prgrml
                                                                   'r#titm,RQELIK'!
                                                                         .   .    .0s        .



     Clipà:als4 11s4 .
                     th4.$ym bo1 öf tw
                                     . th'
                                         thnmbb ttp tçàembling k
                                                               xn '
                                                               '  <tH'''for ttHm%> .'' rseveràl
                                                                                         r                           N


     kULEW '1(% (jripgmçmb
                         .qrshyvçUtiglhal:Vlgrlçm Crlpsprh011C''lqtlqçlçdpnthçk b
                                                                                .pdh.
     ROLt,
         TN'30âCripsàls:idqhtifyth4ms41Vds< thth:colorb1v4,wlliqhtdlrkàeltt.
                                                                           sth:Cripj'
     è'rkphl
           fkatiohe d/ùibï'
          ..
                          pwàwllièhjçyfèsehtj:théDih G
                                                     'a% ,'Th:çs
                                                               ttlïtuifb!ù>'':mojihékèb.
                                                                             '.        een           '.




     prevatvnt*
              1n ,plçthnrg nf socialmv4ia pis/s'
                       .                       by dw.Rvl1li? jb'sRoynokçmçrzibets;'
                                                                 z                ohvp
                                                                                     .




     àctoxpà'
            hidd by the hM dicàppzd syhib
                                        . è1Wh'
                                              ith itth:rgang's qttemptto ghortén iliç wbrd

     çdpple$4(Yp.
      t.
      .         '
                l'
                 hevjoléptPrline:Task Force ihRèàn6ke,bègàn iiwewkqtihgëxlpcalROLIJI
                                                                                   X ''70$
                                                                                                 ?

Cfip:r
     gqtïgmemberà'
                 1t1éppl%xim étùly i
                                   ltzrz 2017,aqerfhe'hnmièid:of17L#:à>o1d'N                                             .
K,                           0n 1qlw 1!?X 17'
                                 .   .      pRpunpk.e,
                                                 .   Ci
                                                      .t.y.
                                                          t41i
                                                             .tçwsppad.çdSp'@.hpmkipqAt$
                                                                                       23.23
Ttzkawaha'
         CiztlùNW ,Roétlbke,VA 240'17
                                    ,,Thèdekkased,ki
                                                   :'
                                                      clim w:s                   .
                                                                                                     ar4czhtgtàduAteJf

N'tikk ,
       11çnry,1'
               1
               .1g'
                  h $çh
                  ..  ..
                       p01.'
                       .   .                     wàj &h
                                                      .osmul
                                                           .ti.
                                                              plk tihièj.'1'
                                                                     .     hç pmliminqv illyestlgyt
                                                                                                  aiçm '
                                                                                                     ..,
                                                                                                       has  . ..




rèveâled that
k                          *:sâm elhbkrofthe Röllil'3.
                                                     0sr dhismtfrdkrrdated'tb'
                                                                             lliàROLLW '3'
                                                                                 .       tà

                                                            5                                                            - .'(
                                                                                                                             .   /zr'.
                                                                                                                             ,   ,


                                                                                                                   j,/' 7jtv
 Case 7:18-mj-00040-RSB Document 11 Filed 11/05/18 Page 5 of 21                                                       l/ '
                                                                                                            Pageid#: 74
                                                                                                                     b
g= ghwolvement,Among ötlwrevidbnce,                 FaqébookpAgeshowd gp gafiliationwiththe
                                                            .




iULIJIN'30sCripkjKdJ.l lladédmittedtoHsparentstliatlïèwaàéROLLW'
,
                                                               ?30sCrip:gang
member.

       9. FBITàskVorcrOffcetiyanBrady,who.isassighèdtùthèVidl:htC'irhesTajk.
                                                                           Fbrce
AtthèRöanûkeRksi4vljsAgëhvy,hAsbèen assistîh'
                                            g fhqR4alpkqCsty PèliçzDvpaWtnehtintlwir

        ...vç çfforts çm t1lishoznidde.lm erviyws,with wihwssqgin ttx çaiç hgveJesultçd., in
invçstjgqti                   ... .




m ultipleltétementsâböutgN gviolèhtebeixgdohd'uctedbytheRollitl?30zCripsgàhgéd.k011ltP'
                                                                .




3():g> ghl- oilûpprmxltj'
                        betltepfimary.caus:fèlttkelmhicide.Petsovs.
                                                                  ï
                                                                  lntvwiewvd
                                                                           .t'
                                                                             éléting
to,thehorrllcid:haveldentilédxsEAN DENZEL GIJE                      T %:
                                                                       '
                                                                       t12 lùaderöftlklkollin'IUjCtY
                                                                                             1   -
                                                                                       ,
setjopurétln'
            xt'
              rpm tllu'Lansdowneneighboihcmd'
                                            1:1llparf4ketVA.An lkt:rvlvw conducted by                .




RdàhökeCity Pölic:*1t11               pe entttùvealedthét       wàttucruite'
                                                                           d ihtothisg% g Whil:still

gttendingPAtrlcksltpv ,
                      l-tigh':cllgol.A rçv)ew oflwmeröuskogqikeUiyy'polkerepnrtsfurth'çr
re#ealedtllèR'öllih'30à>vnheàtièn intbthè1(2à1.hijh àdhötjlt.'l-izà:polly.:t:potfs'itzlttdùd
dpçumentatllm of'
                gnrassauttçm i
                             Lœ byalwtlwrhighschpfll,ssudçnt/ggr?xmqntbgerl
                                                                          dvetçahckof
adlzrùnt:by          to'kyrîgl
                             rtllts.Othèrinterviewshaverevealed,theRbllin'30sar: specifcélly
targçiikpm uttzinthelbçà1cnmmlmity.
        1,0. GUE          i:believed tö hàve stâtt:d theRöllih'30s/D.iitGàhg in tlz:Làtïtdöwnè

nçlgEbnrhoqd lfRtl=okeCify,9.h
                          .  ..,'
                                gherSçrvlng'pilsoq timç:> '
                                                          yj'uvçnl
                                                                 .1$ ?prfiisml::1n &
                                                                                   .




    hûmkidv'
           .lti.
               àbelievvd by '
                            i
                            mvessigAlorsthqtGUEAZANT. dçvelçpçtt111$sfflliqtj(m w1111the
k
Ro
.-l.
   lkt3û
      .$wbile:înprigoh.GUE                    T.
                                               hàâélargèxàngtéttöobhliltstb>aihthathe.
                                                                                     hws
    ptominentty,displayzlln (m:èimtjreFavkv ok photos, UUE ' . was.'                       ''bighomiv''j
    which'
         iààphraàerypitally desthbihktherelàtio- hip.bétwëerfàttèstablijkedm einberöf'tlkè gahk
    w1c1ançp mçrult.GUEIdLAN'
                 .        . 1-bqgo quçsslnzllnx:            lpygll o d didlcajion;
                                                                             .   tothego gt
                                                                                          aftur


                                                   6                                                     v
                                                                                                         /zzz'
                                                                                                         -   zç
                                                                                                              4xp.'
     Case 7:18-mj-00040-RSB Document 11 Filed 11/05/18 Page 6 of 21 Pageid#: 75
*




    lenrni'
          ng that 1œ
                   .
                          had been hânéiqg outahd àtàyihg with membetsofahèthet1(2àlgahk,
    '
    speçiscatlysheBlppdsjFllicklstlw qmhrivalnfilw Crips.J.œ ùwsaclwsiqinRpanpkçwhois
    ;
    é known Blôèds gang metber,ahd Iœ i
                                      had béeà stayiàg with his ùousin attlwttime.
    Consequently, GUERRANT apptolhed anothe: new meniber of the Rollilf 30s nam ed

    '                            gndGI%IRIG NTksuçdgporderfir                       p kill1œ wsav
                                                                                                gaùg
    itiitiaftm tàsk for              betauàe     hédbeen asâödâtitjg'With :rivalgàng.              .
    apparentlymfuse;jç)m mptywlththlsprdçxj> açtwhighitwlfçpuldbevçlnslx red.;sevem,
                                                                                   gang
    violation'
             .Sttbàequeétly,itisbèli:vedthat         begantonïakèovetturestoréjèihtheROLLIN'
                                                        'è     .

    30:gingjbuttbiswottld,retuir:oneormorçRqtlomsbyè .tQatçnçforhisp>tg= gvidlqtionsz
    In furn,GW         iàsuùd é gàng initiatioh task callihg fèr 1.
                                                                  X to.Zll '           .
    conscquendy,oaoriboutJune15,z017ztœ wzd                   wqretqk,çnbyRqllin'.
                                                                                 39sgang
    rhùmber:tö2323TtlckâwénéCitcleNW ,Roanokv,Mh.Accordingto                              ,h:Sedihe
    aregjustpriorSo              h
                                 l
                                   pmicide Rd wmsr
                                                 hlmszlftminiured..
                                                                  in partbecause 1.* sienaled to
                  to'Eee;'
                         U ltimatèly,          body was'
                                                       loqated in '
                                                                  the.TtzckéwanâCitcle J
                                                                                       apàdment

    çomplçxahqrhewasshotmultiptetlnwsiqtseback.Sçvçraln4lglib..prsrepplqd
                                                                        ..SeelngSwp'
                                                                                   bliçk
                             '                      k
    men chajihgàhothùrblàckm ah àtthetirfleofthejhobtirig.

          11, TRAYVONE M YCRON KASEY and DEM ONTE M SHAD M ACK have been
    ldçntifed w5thelikçly jlmptçrs/suspeçtginthçpttrdbrèf'
     .w      .                                                         Thethird pçrsonpresçptatthe
                                                                           ..   .




    scen:atE
           tlz timeoftllùlhtlrjlyr,âcydrdingtô               ,wxsthestzbjèctöfthisbeatdhwr ant
    applicajilm'
               ,CHAIJNCEY DIUN LEVESY.Thmughinservlews,a1)tllre:havebeenidentisedas
    members ofthç Rollih''3.
                           Us'gO g.'
                                   M ACK éppears to have rank abpvç KAVSY bgt hilpw        .




    GW RRANTkOn July 20,2017,M ACK waà anzsted O etavçbiùlç stöp'by the RöatlkeCity
                                                                   '
                             x


    PD.M ACK wms actompabied by                                           and


                                                    7                                                  yyyyuzyx
      Case 7:18-mj-00040-RSB Document 11 Filed 11/05/18 Page 7 of 21 Pageid#: 76
                     M ACK Wàse ejtkdènchargesnotrelâtddtbth4h4micibe.Investigétlxsàttempted
 tt) interviçw a1ltbree individu:s atthe Ro= oke City PD.
                     .                                                          said very littld fo
 ihvestigatotà,and h: then lèfttlz police depaement.Böth M ACK ahd                           àpoke ut
 lçngth,Rd thçy (114 pmvidç informadon cpnççnling tlw Rollin'3t%.Hqweyçridttrihg th:
                 .




 sul
   isejueàtir-
             ïtër
                .viewsbtttAfhr                    dèpàttedqsinvyjykatorslearned tha)
                 was'
                    shbtWhiletheyweretönductingth4interviùws.Stàtkméntsfipm atlv
                                                                               llnilwolved

 thkd-party witnçqsmàde itjppeartö hqvç bùen,a f.
                                                ail:d asîasqlnqtic?n '
                                                                     ao wptwish mvtdple
 ihdividlïàléirwöle d;Hljwbvèh'baéèd onédditinM liùfoie àtioh'
                                                             fföm                   ,itiàctlhthtly
 believed thattn
            .  le aqemptop        .            was advzélly 'performed by A Bipols gang meniber
 intehdedasré'
             taliationin'
                        te#ponsqto            smurderttirpzrhypssomeothèr'
                                                                         dià:gtebihefltbùtwzèh
 '

                     andthe(
                           Qa
                            loodsgangmçmberwhpWpth1m),tthelvgçrpplnt'
                                                                    ly'
                                                                      ihA$gangviùlvnçç
 incertn'l
 '       'ntjejgg
                lbfphnods11fRQo okeisagpwihgthre4t.
          12.
            . Thruttéllthe ihkestigàtion bf           - ulkdef,RoM éky City Pèlid: àdd tlw Violeht
                                                      .
 Crim
    :ç, T&k Fprce lenmed the fùllowing: 'I'
                                          hv ongoing hom'klde investigaficn llas ted

 invzstkatorstoidehtifymultiplepotthtialRöllih'30smzmbzr'
                                                        syat!dtöevaluàtetheeffectthattlli!
 gangi
     hashadontlw CityofRpqnökq.I11doing:picilmtqqllzlstbriç:gndpribrkcwtokçCityPolice.

                                                              ''
                                                  ,

1rbbo
   *'rtsfotthèindividualsid:ntifièdbelow wer:fékiewed.ltw. detçsninedthysam>joril of
   ' ..                                                                         .
                                                                                                .




 tlk inditidnnlslistedbelbw huv:extehsiveçrirhilalrztotds,tbitzludebtttnd lM itedtöhbmi
                        :(                                                           v
                                                                                       dde,
                                                  xive,ncmçd.robbçry,çtc.'lthyg.tacome
 w4appngrqlqsçd oflknws,pamoticsylw ges,eludlng,pol                        -             .




 A idbhtf'
         t:m t12 mttltipl:t:centihtùrkiewsthétt1* R4llil':30:/DittGàzï: ah'
                                                                          d itjtd:nïbet:hâv4,
 é$Apfèduct6îtheflzrthergnçeqfthek gangtspm spçtity qndnptorlçtyjhad adirectimpàqtpn ttze
                           .          .




 violentcrimerâtei'
                  nth:CityofRöahoke.Thisispàrticulàrlytt'
                                                        u:fotthùNotthwest'
                                                                         ptm ipn oftNe              .   .




 Ciyywhçrçttk k.
            . 'pllip'3tù/Di.
                           rtGo g.
                                 appe. tocqndlwtpmchqf
                                                     .i!si114jétvcsivttiés,'fhehbmicidv.

                                                                                                                 '

                                                                                                                 g: ,j$
                                                                                                            1 -(-/tvy
                                                                                                            ,         ,



     Case 7:18-mj-00040-RSB Document 11 Filed 11/05/18 Page 8 of 21 Pageid#: 77                                 k(t
of1.1 àndrecentâttempton                    'slifehavebemonstratedtheviolentnatureofthe
Rpllin'30s,'
  .        fheRoanoke City PD bçlievesthnttheViolencé oftbisgroup/gang willcôntinueto

      .               jang paaphçmalia,cppsistlng ofhandwrittçn ngto,wlrelocatqd by
escalqtç,Rçççnjly,sbmç'                                    .




locàlpéliè..Thenôtejhéd beèn dijdarded (m the btted w1thitlthe Lu bdöwne O m''munity itl
                                                       .




Roanoke.Thenotesappçarto.beaRollin'30snew.
                                         membçrmanual,whlchislabçled''ROl7Ca11''
andQutlinestheg= g'soriginsinilw çarly 7Cs.'rhenotesélso 11sttheix.colorsgsblue.andbrown,.
                                                               ,




atzdref:rlè Helem ,DehkerNineand Ave.39::.Thenotùàalsooutlhz 'ank M d stnktttrein thè
                                             qach ofjhépofçntii memberstistqd helow,
Rpllin'30s.Uppn vigwingt1* Façqbopk proltçspf'                     .




'
nunprouàp,ictutùsfeàtutihtRöllin')0shandsignà,appatel(toindlud:bluebàhdahasfltiwn oh
                      ,1

theleA sideforçrip gang),lingq,drugs,Wqipons,çfç.hqvebeçn viewed and areindkativçof
Rollin'30sinvolvem ent/associàtion.

           Tizroughtheiiwvstigationofthe'
                           ,                  murder,tlw kor okeUityPolice.aqd.theViolent'
                                   '
                                   %                                                )
CrimesTàskFordehàve.géthetèdconlidùrableevidùnùetègâtdingthenétttrz,sc4pù,s'ttttcttzté?and
actividesoftlw ROLtN '30sCdpssetwhi'
                                   chçorroborqsesmuch
                                                    .oftlw witlwssgtatemçntscltçd
ébovè.n esollrcesofekidzhceincludeo efollowing,asfurtherdeY led herein:
          g.,k.
              eview pfspgiilmedigaçcot
             ..   .        s   .     mts(fopepvblicl
                                                   wyaccessibl
                                                             .e,olh.er#obsqi
                                                                           .nedbycourt
      dfddr)maintainedb#gaàgmyhibel'
                                   :andàssoqiate.k
          b.Review öfhistoricalcriminalactivity öfgàng membersand aàtodatts,asdytailed ih

      policereportsandcourtrecörds;

          ç.A handwrijtepgqng-relgteddbcllmeritrecpverediptheLansdowneareqbythepolke
      aRergéngmembetsdisgarded itduring'
                                       upoliçeencotmtqr;and
                                       ,




          d.Phfjicâlsurvzillahce.



                                              9                                              /
                                                                                             1
                                                                                                  Y
                                                                                                 4!

                                                                                        j ,yj
 Case 7:18-mj-00040-RSB Document 11 Filed 11/05/18 Page 9 of 21 Pageid#: 78
                                                                                        k
                                                                                        ,
                                                                                        fà'
k +




             '14z Tt) datejï
                           m ukiple attiye ROLLW ' 30s Ctips members ahd M sociates have bùen
             ed ià the Roandkç grçg. engsorganizqtion hasa preseqcç in .
      iiehtï '                     .
                                       '
                                                    ..                 m ultiplç otherylatesand
                                                                                   .




      opçratvsfmm Vizglnta,acros;shfç lines,induding using intçrstate.
                                                         .           commtmicationg.facilitieàtb
      '
      disvasjkahgb%ihessjptovid:pàprfenttoihdatc:tàtèdgahjmeihb:ts,atldrècmitgalzgmetùbqrs.
      lnw stigqibphgsr
                     shpwntkefollpwingindiv.iduat#:s:bqA liqtedwithtlw RotLN '30,:
             lrSVANIDENZELGW RRANT(DOBX /1991,SSAN                                                                          -'11529FAçebbok:Hâtlem
             Dètik);
             2.'êJ
                 1iA
                   'YVURCEM YCAUN KASEY tbub             /1*8;iSSXN lmknown,           .


             )
             Faz boôkt.Ym Kaseyl'  ;
             3-DEMONTEtRASHXD MAJ        CK (DOB    /1989,SSAN 1     k7643,                                                         .


             vqççlmtlki,M
                        ..ipk,tp4,'
                                  teàlsr,
                                        '
                                        .;
                                        j
             4.                               (D0B
                                                 ..    4991,,'
                                                             SVAN ,         )
             (Faùeb- kt                                                                                       .        .
             5.                                                                                 (DOB*         /1992,SSAN'               ,
             tFgmbogk:
             '
                                                                               ;                                  '
             .6i                                                        (böb
                                                                           ..'
                                                                             œ /19
                                                                                 .@.1,S.SAN
                                                                                         ' .          i'
                                                                                                       ,
             itlu4ubboktœ *                                          )j
                                                                      .
             :y'.
              .   *'                                                 ' p ogV /1.  998jSSAN u'nkhti% ,Fàtbbèökt
                       );
              8.CHAUNCBY DION LEV2s,
                                   Y (DO3                                      .                            .2
                                                                                                            /$,
                                                                                                              994,SSAN              h,
             (F.av:book:C> Gttzménl;
              1.
               1.              '
                                                                                                        (DOB'* /19.
                                                                                                                  92,SSAN 'œ            '
                           lp.
                             t.xé
                               . bppk.L:
                                       .
                                       .
                                       .       ..                                      ' ,'     .

                 12.
                   ::      -                                                       (D(j% .œ              tjjj6.,(
                                                                                                                ggxs
                                                                                                                 ...            ,
              Féeéböbk:,'                                                              );
                 13,x                                        x                             tœ
                 14.                                         -        ;
                 15@.                                        '
                                                             .   '
                                                                        ;
                                                                     TtdL
                                                                        x.
                                                                         -..
            - '
                 14.   .                                                  ,




                 15.
                   : B>ç% uppn tlk forq oing,there,'
                                                   i:'
                                                     prbbàble caus:t4gbelieve'
                                                                             the ROLLW 30sisâ
          criminalqptemriseasuednç4sy 18U.s.c.j1961(4)and'
                                                         1:U.S.P.j1959($(2). Bwsedon
          DEM ONTr RAsH on M Acx 's gctivity asîtrelasesyottw ROLLIN 70s,inw suggungAgents                                  .

                                                                                                                                             '
                                                                                                    .

          hdtlevebEM ONT
                       :E RA#l'
                              ltm '
                                  M ACK :
                                        i:utillàihg the soyiâlm edié,j'
                                           ,                          peqifcàlly theFacehook

                                                                                                         10                                             ,'
                                                                                                                                                                 y
                                                                                                                                                                 /
                                                                                                                                                      ).
                                                                                                                                                       ,.
                                                                                                                                                     ). j ,
                                                                                                                                                        .

                                                                                                                                                          .vp.
                                                                                                                                                             .




          Case 7:18-mj-00040-RSB Document 11 Filed 11/05/18 Page 10 of 21 Pageid#: 79                                                            iwltt,(
                                                                                                                                                 x
    lilt.SLIBJECT ACCOUKT tö facilitdte comm% icàtitm with ROLLW '30:.Crips àkmbers'itl
'         .

    fnrtheranqçpftlw orgarlimtipn.       .



              16. Ohseptembzr27,2017Roâdok:è
                                           cityPèliù:obtained%iasbarchWàrrantu:elldat from
    Facebook lnc.userID number 10t9124t8761191 which wasibentïçd wsthqFaveboök Inc.
    aècbm tusedbySèâh Glièhi
                           ahtiUpdhFBI'
                                      W O RyahBrâdy'stûvitw ofthetèntdhtofthàtrètttth
    mnltiplçmlkerwçsin mesgageconpnsthyswouldtqnd1()1.d.icateIhmontvRasEodM atk's,
                                                                             .        ('

    hùreàftetr:fèrrEdtô.
                       às,
                         M zyk,involvùïehtin tl2'R:1li1P 30àCrip ggng. Th:ttsùtdàtéptd#ided    .


                              l      .
    dy '
       N c4bopk Itw çontqined o ongyspthçrjblngs
                              .      ,
                                               l.pwsyqgçsSensviq N ççspqk mqsseqgçr= 4
                                                         .




    '
    iinsgbsppsttdbyuyetàa!.
    ,.-                  .*ù11'
                              a8taggedttsùrsi'
                                             njhbtos.Upbn rùkiewipg theFayùbook Inc.data
    rvfirencedabvw ,thm:plqqt
                            re,'
                               wem'p/pgrtkljlgrintçrest.'
                                         .              fhçpivlw'e;to àemfemnççd+ 11be
    prèdded bélöw aàPICTURE #1i:
                               2jahd3 tespectivelys
                   .
                   a. PIC'
                         IY RE $1 was pbtted ôn 05/29/.
                                                      2017 and wastitled O DGOHC''which thig
                    ''
                    t                            '   .                           '         '
                             nfso tkn- ,tpbvqqxAcmnym fqrtEbl'
                                                             l OgpgUrigipéllm lem Pr1p''.In%,e% s
                             sèutonyfuzi:yhytbMack'jlucebo:ktlo ë--ulmt:Tnlualsr.,,istagzztlinthe
                                                 L


                             photoandlsknown llym m e ant$()b:tlw blqçkrilalèyropçvddown114fmntpf
                                                                      -

                              r
                             the e ermales(knöwh'to yourafhant asother'Rolling '
                                                                               19's g% g membep)
                             digptayi'
                                     ng tllçtwo Rttmbstp h% d éijtitdpr:àentétiv: öftltùRollih: 30'.
                                                                                                   jCdp
                             Gahj;
                   8. PIC'TIJRV #2p'
                                   Aspgstkd op 0$/29/7917anddi4pothyvçqtitleliyt:ys.lh.
                                             .               .                        thetags
                             sedion of'
                                      thisphoto M ack'sFaùdböèk nametM dhteTö RkalSr.''istlggûdin tlz.
                             phötpvdiskaownàyypur&fflqntltlbçwe'
                                                               b.la,
                                                                   çkmkeçmwlwdçlpwrl'
                                                                                    111#om (lf
                             thù ôthùt,màlcstkntjwh tô yotttàffiatzta'
                                                                     löthqrRbllirïg 30''
                                                                                       s gahg mèmbeà)



                                                             11,                                                .       z
                                                                                                                        :
                                                                                                                        -
                                                                                                      -
                                                                                                          . .
                                                                                                                    ))
                                                                                                                      w/
                                                                                                                     ,L
                                                                                                                      )
                                                                                                                .

      Case 7:18-mj-00040-RSB Document 11 Filed 11/05/18 Page 11 of 21 Pageid#: 80                          tltf-l(>>h
              displayihg the twô thllmbstzp hM d sigh 'ypresèntétive bfthe Rölliùgt30'à Crip
              GmV .
              .




              PICTDRE #3wés>öàt:dbzi05/29/2.
                                           017 ahd(Iidhothavè':titlù.libthè.
                                                                           taj;àèdtson
              qftlli,plmtp M '                          R4a1Sr.''istaggedlrlt114jhotö
                             ack'gFaççbonkname<çM lmteTo,
                               .                                                         ,



              ahdisktlöwltb#vbutaffiahttbbèth:fottrihIndividuakl'fiontthLiik
                            r.
                                                                            hjiq @;b1q4k
                                                                           *'
                                                                            e

              çrew '
                   neik t:eshirtwith bluejqans. H:qppevsy(.
                                                          jbeweving asimilatb-ded
              nytk.latyin:11tbreèphotqgr:jhs.V açk.isyçeqlqt
                                                           .hejhppgmphqgainislgplqyirèg
              tle twûtlblm'bàvph%dsi> ttsydbytheRôllihg303:CHp G* j.
          Dimtmtç .
                  kqjhpd M
                       x        i:kmpwn'tp'usç,two Jifte
                         'E kqk '
                               .
                                       .               'mnyFqcebnnk'
                                                                   ldentities.Fàqébfmk
usèrID 10000161,
               1632751v
                      wb'
                        k higM sodated *1t11theM èhteTokèalStkaccotmtand IYcebook
  çrlb 10ûù'
use       .2UI
             )ù'12.
                  ù$'9$4Whiçhlsmsspciatedwlttzflw M onsvirpnqsicçtltmt.Tlw MonteToReàl
Sr.écçolmtwastlm'acdntmtjégged itltheyicfutesteferenced àbbvz.TheMtmteJözzsaccoY t
,




currehtly(04/10/20.
                  12)hastheplaqeofwofklistedisDm Ggéng. Clven;
                                                             +.eph.ptggayhsthat
M açk isdepided '
                ih ditplayihg gM g signg,t12 fâùttllétM édk list! Dm toahg .
                                                                           às léà plàce of
emplpynwns> k11,wggedinppo wittloilwrkntlwngaqgmqxbçrw itisqppqrçns+atM aqktlses
                                              ,



bbth ztqotthtét:h treeet11:'
                           ttotöribty
                                    , ofthegéhg'yhteiptisë attdtbzx
                                                                  fittth:rltiT
                                                                             jq
                                                                              tjwhè
                                                                                  tzplttàtiôh ih

ijçgqTw, F.O
           . hçrmom ijls.
                        evlda
                            çntbawdon$hçdAtenf$h.#r
                                                  jiçwrw poatqd Qhat.
                                                                    '
                                                                    Mgçk h-
                                                                          ad
'
inyölvem entwith tlïzRollivg3o'sDirtGàng in M ày of2017. Hékihg Dm Gâtï: àsllijèutreùt
                                   '
                           .

employerlkdicafeshisconlfnuçdihvolvemçntwi
                                         .thttw Rolling30'.
                                                          sCr'
                                                             ipGM gkltil-förtlliài
                                                                                 rkàjbh
*alypurVûgntsççkslkisjqriçiluserdatafprhottlacçoqntsfrom M ay01:
                                                               f2017topresqnt




                                                                                                       :    :ï
                                                                                                   '
                                                                                                   7       )4
                                              12                                             $'),, xb'
                                                                                               -
                                                                                                   ff.
                                                                                                     y(
    Case 7:18-mj-00040-RSB Document 11 Filed 11/05/18 Page 12 of 21 Pageid#: 81
t




                                      1y
                                                                           t/nyz.zw'
    Case 7:18-mj-00040-RSB Document 11 Filed 11/05/18 Page 13 of 21 Pageid#: 82
                            TECHNICAL BACKGROUNb:FACEBOOK INC.
         18. Fac:book lnc:ownsand operatesafreewaccessr
                                                      söciàlnétworkipg website ofthesm e
nàm et%nttahr
            b:dccelsedtéthqpt//www.fateboùkycom .Fadebooklnè.allbwàitstlseràtoegtabli:h

qcçopm with Fatebx k 1nc.,and users cgp thep use dliir yccowzts .
                                   .                            tn $11qre writtçn pews,
                                                     )         ,           '
jhètöjràpllà,Videos,àhdbthetinfo% ationwithotherFàdébook Inè.usetljànd:timetifrtds*1t11
thegehuralpublit.
     '
                                  h
                                   $
                                  h

         19, Tgçebodklnç,E
                         oksm ergtoprovidebqsiccphtactapdperspnalidevtifyinginfppm lion
toFàtebbbklncsiditherdttringtherzgistr&tionprvcùss'orttzereafïer.Tllis'
                                                                      iztftjrrrlgùon mayihdnde
                              i
                              q
               -
th: usert
        pà fullnamq bitih date, gehdetj ùohietd èzma
                                                   .îl addtbààe
                                                              là,'Fâtebbök lnc.pégswôrds,

Fqcebp4klnç.jeçurilyqueytipngapdnnqwçrs(forp%swordretrkval),physiçaladdressfincluding
city,state,ahd àip yède)
                       .,telephon: nllmbçrs
                                          l
                                            hscreen Anmes,wéhsifqs,and otherpqrsfmal
           .                       '
                   .                                          '

idergijlyrgsFqcçbpokN ç,akpasiign:auseridehtlscgtiopnumbettpeAç.
                        .                                      hyçcnttnt.
         2û. Facebook Jnckuserj4an selec,dlfl-ervùllevqlsofprlvAçyforth4çnmm:lmtçgtionsanl
                                                          .                                 .




ihformationaà:tkiàtedwiththeitFatmbook Irzdaccotmtsk By adjustingtlleseprivatysettings,a
Façebpok Nç.uwrçqq makç tnformation avaîlable only tp llipselfprherself,tp particular
FàtebbokIhe utèfs,toa11F4dçbkokInt.uskfb,tjrtbatly4nqwlfhdcçeàstqthe'
                                                                    htemqt,lndltding
peojlewh.o gm nQtPaçebpbk lng.users. raçibgok Inc.àccotmtà alsö include 4thergccotmt
sèttlhgsthat'tls:tsùanadjuàttocontröl,förexàmplé,a
.
                                                 thetypesôfhôtifkétiohàtheyrèzeivek
                                                                                  from
Facèbo4kInc.
                   Façebuok1h4.uj#rsm>yJ
                                       'oihoheètmoregmupsorxztwoikzto cèntïecyapdihteract
withitfzerusvrgwlm am membeo ofdw qanw gmupornetwofk,A N çebonkInc.qserçanAlso
cbM ectdiredly With'
                   individuélFacebnok Inckusers:by sehdingeacllusùrà''FriehdReqttest'' If

thçmçipientofq'
              ttFrkndRçquçstf'accepp thçreqvçs'
                                              t,thenthetwpuéetswillbEùqmedVriçndsi'

                                                14                                                       /
                                                                                            (        .;v%
    Case 7:18-mj-00040-RSB Document 11 Filed 11/05/18 Page 14 of 21 Pageid#:vl
                                                                             83
                                                                                           )
                                                                                           4
                                                                                           ;;!
                                                                                             (
                                                                                             '()tr
                                                                                              --
                                                                                               1 .
*




         fotpupoméofFàgçbo:k1n8.andco çxçhqngeçpmmunicqtionsqrview infotwqtiqnabouteyqh               .




         othef. Eadh Faceboök Int
                               N'
                                  .tkszr's actèlmtikcludéja listèfthé
                                                                   !
                                                                     t.ùser'sGFfiùàdj''ahd.à 66M ini-
                               '
         Feed,''whi        ..             .                            suth asproflethangvs,qpoom lng
                  'ch M ghlightsinfomwtlon Ab(juf1hçuser'stsf'riqndCy''q
                                                                       .           .                                                          . .
                                                                   $                         /


         yvehtg,andbièthdéys.
                                              .
                                                                                                                                          %

                  22. N çgbopk :
                               1n
                                .4.ugeo cgn creaseprnûlçgthalinctudç photcgra/hg,lists;ofpergonal
         ihi'
            Jfùsts,Md öth:'thlfoM étibn. Fatybooklnù.tls:técanalso posttfétattljr'updatesabtmttheir
                      .-                                   .       .                                                     .                t
                                                                                                                   ...                              .
         4hqrqaboutsandaçtion.jaswellxsllhkstovidety,phntovaphq,socles,a1.
                                                                   .     11ot.
                                                                             lieritemsavailable
                                                                                                                                     ''
                                                                                                               .


         ylsewhem onthelrgemqt.Fàcqbooklnç.u-
                                            serscgn à1jthposthlfùrnwtionahtwsc
                                                  ..   .                     vpcpming'IçvçptA''  .,        .                     .




         suth,ass4vlalockaàiûns,bytktingt12 dv:ht'stimw locatiox liosqandgttestliàt.A y.
                                                                                       éttiytklàt
                                                  k                    .

         tléqrh
              ':pr4flùpigealàoihdudes'altW àlt'iLwll his,asbace
                           .       . ..                       N wherèthettserH dl1isörhefd'Ft
                                                                           '           ''  ' i
                                                                                             endgb'
                                                                                            ''
                                                                                                      .




     Eqn poytmesa gel,aqadhm ents,> (1JlnksthAtwstl'
     c-                                            typlcallyb4kisibl:Toanypn:whb tanvlew
                                                                               .




         the.
            tlsur'sptöfile.
                  23, Fqcebook '
                               lqc,ilows usqr; fo gpload phntta
                                   v                                                                      and vidços,whiyh mAy lndud,ç R y
         hlytàdâiasuèhaslöcatiohthàt'
                                    thettjettrv smittedt
                                                       whèhs/h:uplöadedth:phbtèofvid:o.Italsp
                                                                                                                                               N.

         Pmvidç,usergGepbilitytp'1
                                 '
                                 tag'i.(i,ç,?2lybd)ptherVgcebosk.
                                                       .       .tnc.usersiqaph.()t
                                                                                 .oorvibeo.Wken
         auserlstaggedinaphotb orvideo,he'orHh:'receivesanotifcationnfthet>gahda litk.to.se:the

         photo orvideo. V'prFqççbpik Iim,'.
                                          :puposes,thephpsos atud vidços.asspçiktel
                                                                                  ïwith >'
                                                                                         vse/s                           .   .
              /                                                            '.
    ''
         atcolmtwillihdludeàl1jllotös.odWd:bstlpl4adedbythatla:rthathake.hotbbendelzted,a'
                                                                                         àwyll
         asallphotosandvidçpsqplpade;by ahyuserthatkavethatusertaggtd ihthem.
                  24. Eac:bgok Inosusèp çàlyeqçllqngtprivyttlheoagçkpn Faç4bpok lltç,with otherusers.
         These mqsspgés,wlfiyk F
                               &e slhjilv tn e-méllmùbsages,gm $inttt
                                                                    ?themviplznt's'ehbpx'''èh
         Eacèbook Ihc.,which àls: àtèfès toljiè!ofmeààaga
                                                        és'jèhtb# the rezipiehtyws*/1wsoier
         1* orm atloa '
          .           Façebook lzm.JwerscqztqlsppostcommçnjsQn'
                                                              tlw Vacebook hc,prohlesofother


                                                                                            15
                                                                                                                                                              (1
                                                                                                                                                        ï)jj.
                                                                                                                                                            c(-
                                                                                                                                                              +
          Case 7:18-mj-00040-RSB Document 11 Filed 11/05/18 Page 15 of 21 Pageid#: 84                                                                   tî,
$




        ttsersdrèntkeitôwnpfèhles;such commentàar:typfcally wsspclqted wlth ;.
                                                                             speçihcpossipg or
                                                                                   .




        itçm oadw pmlllç.lnad
        .                   .'
                             diytpn?Fqçet)ookllm..hà.saCh.atfègtqreth
                                                                    .atallowsusersto sqndahd
        teçeiveihstântmessag:sthrouéhFaceböoklnc.Thes:chateor
                                                            -nmur
                                                               ?
                                                                 ïicésièntat:jttyed in thùùhas     .       .
                                                              .
                                                                                               '
                                                      .

        hlskryfcrttw yçcuunt, Facebbok lnc.élsollasAVîdenCéllihgfeaturè,ahd,alth:ùghFàykbtjok
        lnc.doesnoltecbrd thetéllàthemlelves,isdoeskeqp mcord;ofthe'datenfçaçh çâ11
                  2!, .IfAêaçebfmk lm c,usqrdnes1j(j$w'gnttû intqtiçtwith o oshvrksèrbn Faùdbook Ihûk,
                    .                         .                                w




        thèG ztuse:dàtiigblock''th:secohd uszrfrèm léeiflghiso'
                                                              fhere colint.
                            l
                  2d. Facqbookv
                              fnc,hws@.Rlikehfeaturethatvllbwsusqrstoglvepojitlvefeqdback.orconneqt
                        (
        toyG iettlarbakej.'Facebook Itk.ujyrscM ftli.
            -*
             ..                 '1h   'M**
                                         .R       -
                                                    kb'''
                                                        Fatebèok'Ihc..yo'
                                                                        jts'örupdàtey,aswellas         .


                                                      I           .                    .
        wqbpagçsorgonteptonihird-party(i.e.,noa-Fkcebook 1nc.)websitqs.FiczboökIncausersçan
            u
                                                                  '




        alsobecomùitfu s''ôfpstfltttlarFaceboökInc.yagbs.
                  27. Fayebpok Ihc.hay'
                                      aseechfnnctiöàthat.enàblysitj'ttéefàtb séatèllêacebèokYc.fçr
        keywcrds,usqmnmqs,ozpqqtssnmongotàerihlngs.
                                           uttha'sau actiki
                  28. EàchFaeebooklnc..acgo'              '
                                                           ty log, whichis'
                                                          : .             alistoftheuger'tpbjtsànd
        nta
          lertqqebohkInc-Avtivitlçyhpp $hçl'
                                      .   .ncçpllon pftlw accpunttèthe'pmwnt.W egztivi'çy lpg
                                                                           .               ,           .




    .   ihdltldé!stofiyjaùdphètè'
                                :ihn'tthettjerhésbèen'
                                                     tagjbdih,àswell.é:ùöhnectitjhstilàd:thtèttl
        ikeaçcnm t,suchassfliking''aN cebopkhw.pAgeQraddingsoappneasàgiend. '
                                                                            I'
                                                                             heaçdvlty
        '
        loéisvisiblètöthelltetbtttcsnnhtbevibwedbyp:o/.lewhövisiftlteuéèr'jFactbböklhd.page;
                  29. '
                      FAcebook tnç.Notçs is g blqgging fçatpm availybl: tp Fkç4boèk lnc.vsep,and it

        EhablesttjyfstôM teM dtmstnbteàorperéönalwzb'lègbtsblogsfl,.ota
                                                                      töimpötttheirblogàfföm
        otlwrsçrtkqs,suchws/xangw Eiyep urnsl,all)Blogxer.
                  3û. ThèFacébèbk.lnt.Gihtfeàtureéllèwàuteràto gùnd'
                                                                   virtttâlçîgi/s'?totlzitfxiehdsilot

        gppwarwsicpm pqttzereki/içnpsprofilepage.G hscos,
                                                        tmopqytopqrth.yse,apd aperm natized
                                                                                                                                             ..
                                                                                                                                ''


                                                                      16
                                                                                                                    //7 '
                                                                                                                     '.
                                                                                                                        xw
                                                                                                                         p
                                                                                                                         zr    .


                                                                                                                                     '
                                                                                                                                         .
                                                                                                                                         .



                                                                                                               '.

                                                                                                                      N    .

                                                                                                                    A. y
            Case 7:18-mj-00040-RSB Document 11 Filed 11/05/18 Page 16 of 21 Pageid#:& 85
l




    m:ssagecatlbeào chedttieachgift.êaceboöklnù.ttserlcanalsosendeaèhôthef'tfpèkesk''which
    grefzeeand simply resultin anojificqtipn to therecipieqt1atheprshehasbeeq Rpôked''bythç

    senrer.,
               FacebookInc.alsohasaëM arketplacefeatute,which allowsuseràtopoàtfreeclgssiseà
    ads.Ujerscanpostitems.
                         forsale,housing,jobs,arldotheritemsontlw.Marketplaoe.
        92. 1nt
         .    addislpn totheanpficationsdescribed abnve.Facebopk Inc,also'pmvidesitsgsers
               .




    with accesstö tl% ttsandsèfdtljèràyplicétitmsonfthùFâc'
                                                          ébook Inz.platfo% . W hùn a Fat%book
    h ç.qserAccessçsorusesnne pfthesç applications,an update Abguttlwstheuser'sacces;oruse
                                   .




    öfthatappliçation m ay appeâron the usçr'sprofle pagq.
                                                      .




        33. SomeFacebbèk Inc.pagèsateaffiliatéd*1t11gröups.
                                                          ofuà'
                                                              efs,tatherth% bnek
                                                                               ihdividu l
                           .                                           1         .

    usqr. M embqrdhip in the group '
                                   is monitored apd regulated by thq gdminisjrqsororhead ofthe
                                                      l           -'
    gröttp,whocanitwitehew me>bet:.
                                  ahdrejectorâ'ccepttequEstsbyttsùrst:enter.Fatèboöklrz.
    e-'m ldenyif.
                y a11usçrswho are currently registetèd to a pnrticttlatgtoup an
                                                                              I
                                                                                d can identiY the
                                                              l              ,
                                                                             j

    pdministatur and/or cm ator oftlw gm up, Tacdbopk lnç,alsp gssigns g group itknli
                                       k              .                             .ficqtion
    humbertoeach gtoup. FâceboökIpc.ttlzstheterm 4v rotzp Cöntad h fo'''
                                                                       to'
                                                                         describ.
                                                                                ethetontact
                   .       .                              '


    informatipnforth:groupi4crçatorand/orqdminisiitor,aswellasaPD'
                       .                                         F'oft.114currentstgtusof
    thegroup proflçpage.
        34* Fackbtpk Itx,usesth4term tçNçoprint''to describeqnçxpapdçdview ofa'gtyqntlsçr
                                           -      x




    pmfle. '
           I'
            he SçNetmrint''fof'
                              g givén us:fcah ihclude the.
                                                         following inform àtion 9om the ttpr's

    profile: prtdle contact information;M ini-Feed infonnatitm;stgm s updates;links tj) videosj

    jhotographs,M kles,and otheritems;Nbtes;W allp'
                                                  ostings;friend listp,including thefriends'
    Facebook Inc.useridenfifkation nllmb.ers;groupsand rfetworksofwhich'theuserlsamçmber,
    ihcludiqgtlw p oups?êacébook h2.group identifcationmlmbùrs;ftttureahdpéjty:ventpôstingsj

                                                                                                         .4
                                                                                                          '
                                                                                                          .

                                                                                                     %
                                                                                              t
                                                                                              i
                                                                                              yy
                                                                                               ..j  yg)
                                                                                                 --,$
     Case 7:18-mj-00040-RSB Document 11 Filed 11/05/18 Page 17 of 21 Pageid#: 86
N   w




                          '                                         .
                  .

        rijected'Triyhd''reqttestsi'cqm
                                      'mbnts;jifts;pokùs;tàgs;andinfornïatitm éböutthùusbr'saccess
        anduseofN cebpok111ç.applicallops.
        è             .               .




               35. Faqebookw
                           lùe.élsoreàinsJmenztprbtôcolCIP'')logsforà.givenu:çrm or'p dddress.
        Ih4se lpg; may çtmtsip r
                               iikfom latioq about$he aclionstaken by !he liser'1D nr IP Address on
                                                                                                .




        Tacebook hcg,includingiljlkrmhtionabguttlm typeofC
                                                         aqtiow 'tlw dattattd:
                                                                             timeoftlleaction,and.
        the p5çrID o d 1P qddrep rwssoclqted witlltheaçtiçm , FprAxqmplq,ifauservkw,aN ceboQk
         ,.                   .                 ,   .                          .




        '
        1ht.yr4fllds'thét.usùf'jIP 1èé wèttld fùfléùtthè fattthattlz'uà:tWewed t12 pföfle,atld'
                                                                                              w ould
         show whenandfrom wEatIPad/esstheusvrdid,Q.
                                  (
               36. SöciâlanbtwotkihgprovideslikùFaetbook Int.typ.ically l'
                                                                         zfAin âdditiöhàlixfbfmation .

         âbouttjeirusers'açcoulqsjguih
                                     .ésinfhrmatiènabputfhel:àgthofj'
                                                                    brtic:(ihcluding- d
                                                                                      .atel'
                                                                                           ,
        the% :s4f&ervlqeutitimd?andthemeansandwume'
                                                  ofany
                                                      .pam enksassociatvdw1t11t1w sealce
         (ihcludin''
                   ghat)y tted'itcard otbnnkaaccoun.
                                                   tnumber).'
                                                            lh somecasesiFatdböék Ivc.usztémay
         cvmm'mlcasedlreçtlypiihVacçbopk'lnc.about'
                                  .               iiquesmlatingtothiirgçcom t,Cgch Asljeihnlqàl
                                                                           .                -




         prbblçms,billing inqtliiibs,cjrcomplàints9om otherusvrs. 'Sbgialnktwotking providers like
                                                                                   .




         VacihookliîckA icallyreainrecordsabotztàttdhtomm'unicàtiöhs.ihùluditigfëcbrdsofcontâdà
         bktwkùh t12 uàetahdthvpttwider'ssupportmtvic4s,aswetlrectqd, 411= y
                                                                           . açtipljsSaken by tlw   .




         ptôkiderôruéerasaresùltofthùcbmmunicétiohs.
               37z ''fherqfom '
                              thephmputer:ofFacebook 9îç#ar4likely to cnhtaitlàlJth'
                                                                                   emateriatjpst
                                                                                   .




        .
         lesgrlbkd,including s'tlrqd çleqtrolzlc '
                              a                  çomm lm icAtiops and infoxmatipn cpnqwrning subsqribers
                                                    .   .                                               .




         '
         audlheirlt!:ofFatybèök1zïc.,sut1iasactottntaöc:ésinfolmâtidnkânnAuctitm l
                                                                                 'nförmâtiôn,and
        '
         am otmtappliçqtiqp.
         s




                                                        lt                                                   .
                                                                                                                 '
                                                                                                                 ?!   yg
                                                                                                                      j
                                                                                                            ,


             Case 7:18-mj-00040-RSB Document 11 Filed 11/05/18 Page 18 of 21 Pageid#: 87                    ï(/
                                                                                                              ,:$ajap
                                            THE SUBF CT ACCOUNT)
      38. 'W ith itz many featmes described abpve,Facebook Inc.i;in widç Jls: .
                                                                              among gang
members and associatés. lh my experience,M d thatof other 1aw ex otcement oo cers w1t11

tnlningand:xperienceintheinvei-tigptiônpfvipl:ntgangswhoihakesçrvedmultiplqpriprfedçral            .




seech warrM tson Ficebnok Ihc.accotmtsdgangY entbersoltuh useFacebôôk Inc'
                                                                         .'
                                                                          fo:po ose!
lncluding communicating with other gang m'embers,publicizing > d pm moting the gâng,
                                                                              ,                .




intimidâtlng 'ivals,and plnn'nin'g cnt'minal.
                                            activitieé.Fortlliàteatöw gali:kr:lated Facebbok Inc.
                                                                                           ,



accotmtsm 1icallycontàiqawealthof,vvidencerelqvanytqçrH lnélhwestigationsincluding:
'




          .
              a# Statem4nts.yhosogmphs,and videoscontnining infomaation oq go gs'hierecky,
                                        '        .   ,            ;
                                                                      v                .
                                                                                                                   .
                                                          )

                       histèry,memburship,practices,andb.
                                                        itïgigniâj
          b. Statemehts, photop aphs, and pther evidùnce of rackdeering act, hwluding
                       .




     flngnclélfzaud, fzm nrm gnd narcotic: taflk king?robberies,shoôtlngs and conspirw y tp
      .                    .                                  ,
                                                              k '

     commitmtlrdyri
                  '
                                                                                                               '
          c. ExtensikegangrrelgtçdçommunicatipnoverFqçebymkIh.c.ismessAging;and                            ,




          d. Commtmitàtion andconnedionéwhichhaveeled totheidentifcatioh ofprekiously
     pnknown.gang m em bçrs.

      39. Bazed ôn my ttnininc àhd èxperience.àndthatbfother1aw bnforcem entofscerswith

trAinlngandexperienceintheinvestlgatioanfvioléntgmigswhohAvesetvedmultipleprlorfederal     .

                  !f
secch warrqntspn racdbpok Inc.accounts,youraffantknowstlwteven with'
                                                                   a lengthyp- age
öftim e orddldion of.
                    infnrmatiön 9om thçpuhlicily accesiiblé websisç by the m er,Fàcebpok               .




Inc.s'torgstheaccotmtholder's commllmications,including bu1nQtlimited to,privatemessages,
                  .                                                               @'


jtaflm 'upd
          n
            Ates,link'
                     qto vi
                          '
                            deos,photographs,notes
                                                 .
                                                   ,wallpostingg,fiizhd lijtk subsçfibùr''
                                                                                         ; fill
              ,                     x                :                    '
nnme?birth taje,adtkesskS
                        ;
                         çlephoneplmber,;cpntacte-mail.addmss.
                                                             es,screen nnmùb/pmiles,

                                                         19                                                                 <
                                                                                                                           d/

    Case 7:18-mj-00040-RSB Document 11 Filed 11/05/18 Page 19 of 21 Pageid#: 88
                                                                              !
                                                                                                                   k//-
                                                                                                                      1f
                                                                                                                       ''-
                                                                                                                       *
% A




          accotmfu&eridentifcationnllm bers,durationofaccount,gndotherpersonqlidentifiersgpingback

          tultiple yyérs. 'Ihisnonyublic informatioù Mbmd by Féc:book Inc.rèlatihg to thè Subject
          Accpunlsi;likyly t; bçofsignifiçantevidentiary value,

                40. In thecoursepfinvekigating theROLLIN'30sCRP S m:mbership andactivities,F81

                                        lnc.qccountsm aintaiqedbyAuspçqtedROLEIN'30sCRIPS
          havçidçntifkdanumberpfFacçbook.                          .




          membetsandasàociates.Severalofthesehadthzirprivacysettingsadjusted sothatcontyntwas
          avail
            . abletptlw pukic.
                                                                                          J

                     INFORM ATION TO BE SEARCIIED AND TH INGS TO BE SEIZED
                k1. Ianticspate çxecue gth% warrantunderRule 41nfthe VedçralRulesofCnbminal
          ProcedureandtheEleckpnicC.ommunicationsPdvacy Act iù padictllàr18U.S.C.jj2703(4,
          2703@)(1j(A)and2703(c)(1)(A),'
                                       byusingthewm anttorequireFaççböpklnc.toisclosetqlhe
          govemmentcopiesoftherecordsandotherinformation(includin:thecontentUfcolmlmications)
          m rticularly dejcribedin Sedion 1bfAttachnientB. Uponreùelptoftheinform ation d:sctibedin

                  IrofAttqcbmeqtB,government-quthorim d personswillreview tlwjinform/ onto locate
          Sçction '

          theitemsdescribedih Section 11ofAttacbmentB.

                                               CONCLUSION
                42. Bwsedopmy trainingand experience,O dthefactsagsetforth in t1.
                                                                                117e davit,thereis
          prùbabletéusetobelievethâtonthecomputetsystemsinthetontrolofFac:bookInc.theteexists
      '
          fnxitsorotlwrevidçnçe ofa crime involving violationsofTitlç 1@,.Uni1ed State,Codç,jecticn
                           .                                               .          .




          1962(RatketeeringlnfluencedCo> ptOtgnnizaiiönàAct);Title18,UnitedSutesCode,S:ction
          19!9(ViolensCrimesinA1dofRaçkçteerinjj;Title18,UaitedStatesCodeiSçctibn9244c)(Us:
          ofFirenrm in Fudheranc:ofa Crim:ofVièlence);Title i8,United Stat: Code,bection 1951
          (lnterfemnçew1t11Comm'
                               '
                               ercebytbreatsorviolence).
                43. Acçordingly,asearchwarrantisrequesled.

                                                      20
                                                                                                      6/z
                                                                                                        N 7
                                                                                                       ''
                                                                                                          /Jwz.
                                                                                                              &-
                                                                                                  / )
                                                                                                    .
          Case 7:18-mj-00040-RSB Document 11 Filed 11/05/18 Page 20 of 21 Pageid#: 89
        44 ThisCourihasjurlsdiqtion to is.
                                         sue'the Jequçsted wm aqtbçcAusç$
                                                                        is1,.tigcputtpf
ùpmpetehtt
         jtuisdkfiöu'fà.
                       sdesned by '
                                  1s tcs.c.j 2711;lt u.s.c.
                                                          ..
                                                           jj 2703(a);(b)(1)(A);&
(4)(1)(A).lpçclfkally,th4CptusfortkeW çjtçm b
                                            .iyl
                                               ..d of9irgiviais:diisrictçot#t6îthe
UrïitedStàtè!tliétllàjjuiisdittilm fwkttlietbfféhseàbqinghwotigated,
                                                                              (                                                '
        4$,
          .,'Pttrplnpt'
                      tq 1à U.S.C.'
                                  j.2t'03.
                                       s (j),thepresçncq nfa 1aw çafomemçntpflkçrisnpt
                                                           .


        7
reqtè ed.fotthèàetvicèotexèzutibà bftlliàwétrahtk
                                                                          RFOUEST FOKSEAIO G
    C
        46. Itis,mspecttttltymquestellth ttbi,Cot,.îssueanprrvrsçaj.
                                                                   1:1g,lmtilfq/her.cordqrof
theCUM ,âllpâperssubmitte'
                         d iè
                            n'supportofthitgpplicatioq,ihtludlgthe applicatioà,nm davit.
                                                                                       ,

qnd'
   teawh wcrR t. 1'bqlkw thsssealing thiî dp
                                           f
                                             cvmentisnçqçysary'bçcAusetlw itemsand
                                                                  .



ktfbrm atilj'
            n to b:seized aterelevM tto an ovgöiqgilwestigation into thû.crimihalörgnlikaticms
Rdnotaltpfttlejargets'
                     pfthisinvçstjgqsilm willbesegmlw'
                                                     dtqtthlstlnwkBqsçduptm my'
                                                                              tmining
and experiçncmjIhave leo ed thatohline cfimihélsattivùly szarch forcrim inalam davits'
                                                                                     ahd
'


jeatih wnrwo'ntgviatheihteihèt,and'dkseminatethem .
                                                  to'othet:ônline crimihal:.4sthey deem
                                                                                                                                           '

qppropri,ï
                                                                                          .                                        ,
         tetekp,by pnsting them publidy orgine thmugh '
                                                      the çardimg fprnms. Piemature
disclosure,
          èfthe cöhtehts of this afsdavitmïd rylatùd dtznmznts m :y hàve a sipL
                                                            .
                                                                              tifkM t M d                                .             .




negqdve ii paçtonthecpu
            .    .    'tizplinginyçstlga'tipnx
                                             lndmaysçvçcdyJ
                                                          beopgrd
                                                                .im 1tseflkcfiveness.
                                                                                                       Rçspec> ly j bm iqçd,
                                                                                                                w!e


                                                                                                       Jolm M   hail
                                                                                                       FN TV0
                Subsqfibed atïd:wöthtöbefotem e
                Aptil 7 2618:     .


                     7 '. .            1           '            ' ' -..       .' .
                                                                                  ' '''           ' '
                              . .' .           .       .      .       .                              .'.
                                                                                                   .l      '
                                           '                                                  '
                              .                .           ' '        '   '          '


                UNITED STATES M AGISTRATBJUDGE



                                                                                                           21

    Case 7:18-mj-00040-RSB Document 11 Filed 11/05/18 Page 21 of 21 Pageid#: 90
